NOT DESIGNATED FOR PUBLICATION

                         STATE OF LOUISIANA

                          COURT OF APPEAL

                            FIRST CIRCUIT


                             2021 CU 0329

                        SHAUN MICHAEL ESTAY

                               VERSUS


                        ERIN FLANNERY ESTAY

                          DATE OFJUDGMENT-*
                                                 1PR 2 7 2022

  ON APPEAL FROM THE SEVENTEENTH JUDICIAL DISTRICT COURT
                PARISH OF LAFOURCHE, STATE OF LOUISIANA
                         DOCKET NUMBER 117566



                   HONORABLE F. HUGH LAROSE, JUDGE




Jerri G. Smitko                       Counsel for Plaintiff/Appellant
Houma, LA
                                      Shaun Michael Estay


Rebecca N. Robichaux                  Counsel for Defendant/Appellant
Raceland, LA                          Erin Flannery Estay




    BEFORE: GUIDRY, HOLDRIDGE, CHUTZ, WOLFE, AND RESTER, JJ.




Disposition: AFFMIED.




   ti   r`-ci
           J
CHUTZ, J.


      Erin Flannery Estay appeals a trial court judgment, modifying the consent

judgment she entered into with her former husband, Shaun Michael Estay, which
established the joint custody arrangements of their two minor children.        We affirm.


                      FACTS AND PROCEDURAL HISTORY

      Shaun and Erin were married in 2005,               and had two children during their

marriage. On May 2, 2011, Shaun filed a petition for divorce in Lafourche Parish, in

which he sought, among other things, the joint and shared custody of the parties'

children. Erin answered the lawsuit and, in a reconventional demand, also sought

joint custody of the children, requesting her designation as the domiciliary parent

and reasonable physical custody to Shaun. The parties subsequently entered into a

consent judgment on July 13, 2011, agreeing to a joint custody arrangement, with

Erin designated as the domiciliary parent. An attached implementation plan set out

Shaun' s physical custody schedule, allowing him every other weekend from Friday

at 5: 30 p.m. until Sunday at 6: 30 p.m. when Erin worked days and until 5: 30 a.m.

on Monday when she worked nights. Additionally, when Erin worked nights, Shaun

picked up the children from their sitter' s at 5: 30 p.m. and returned them to the sitter' s

at 5: 30 a.m. the next morning.'

       Because Erin stopped working nights, on September 27, 2012, Shaun sought

 a modification of the July 13, 2011 consent judgment. According to Shaun, the time

 he had been spending with the children amounted to a 60/ 40 split between the parties,

 and the schedule was no longer in the best interest of the children. He sought a more


 equal sharing of physical custody. After a hearing, the parties entered into a new

 consent judgment, signed by the trial court on March 6, 2013, in which they agreed

 to maintain joint legal custody with Erin as the primary domiciliary parent but




 I The parties also agreed to share one- half of each major holiday.
                                                  2
modified the implementation plan to allow Shaun physical custody of the children

every other weekend and Wednesdays after school on the weeks he did not have

                                    2
weekend physical custody.


          On September 18, 2015, Shaun again sought joint custody and designation as

domiciliary parent.' Alternatively, Shaun requested shared physical custody with

each parent allowed seven days every other week ( seven/ seven basis)                         and that he


and Erin be designated "           co -domiciliary parent." 4 In support of the modification,

Shaun alleged circumstances had changed warranting a modification in that Erin had

withheld the children,           interfered with his phone conversations with them,                   and




obstructed the exercise of his physical custody for the past 2- 3 years. He also averred

that Erin had been cohabitating with a man who was not related to her.

           The parties entered into another consent judgment that was signed by the trial

court on April 11, 2017. They agreed to continue sharing joint custody with Erin

named as the domiciliary parent. Shaun' s physical custody with the children was

every other weekend from Thursdays after school until Monday mornings.'

           On July 15, 2020, Shaun filed a rule for sole custody, again averring that a
change        in   circumstances         warranted   a        modification   of   the   parties'   custody


arrangements. Particularly, Shaun alleged that Erin failed to allow the children to

 speak with him during her physical custody periods; he has been happily married for


 2
  Specifically, Shaun had physical custody of the children from after school/ daycare pick-up on
 Fridays until Monday mornings, and when there was no school on Mondays, the children remained
 with him until 6: 00 p.m. on Monday. On Wednesdays that he exercised physical custody, the
 children were with Shaun from after school until 8: 00 p.m. During the summer, the parties
 alternated every other seven- day period and continued to split time on all major holidays.

      Shaun filed the rule to modify custody in Terrebonne Parish despite earlier proceedings having
 been conducted in Lafourche Parish. In response to Shaun' s rule, Erin filed exceptions raising the
 objections of lis pendens and improper venue, which were granted by the trial court. The matter
 was transferred to Lafourche Parish.


 4 We note that Shaun' s request of co -domiciliary parent designation was without merit since the
     court can only designate a single domiciliary parent. See Hodges v. Hodges, 2015- 0585 ( La.
     11/ 23/ 15), 181 So. 3d 700, 706,


      When Mondays were not school days, Shaun' s physical custody continued until 6: 00 p. m. that
     Monday. The parties continued to share equal time on all major holidays.
                                                         41
over eight years in a stable, loving relationship; the children wanted to live with him;

Erin repeatedly left the children alone at home; Erin was unable to provide a suitable

home environment because she had several different men ( most               of whom were



married) move in the house and live with her and the minor children; and Erin placed

the children in unsafe situations by bringing them out of town with her and her

married boyfriends. Shaun also averred that he had such grave concern for the safety
and well-being of his minor children that he had contacted the Louisiana Department

of Child and Family Services and had applied for a protective order.

       On July 17, 2020, Shaun filed an ex parte petition for protection from abuse

on behalf of the children based on allegations that Erin walked around the house in

the nude in the presence of the minor children. Additionally, he maintained, among
other things, that the children had seen sexually explicit videos and pictures of Erin

on her cell phone.


       A hearing on Shaun' s rule for custody was held on August 21, 2020.          Because


the parties were unable to finish presenting their evidence,            the trial court set


resumption of the matter for September 29, 2020.            An interim order was signed,


directing that the parties exercise custody on a seven/ seven schedule until the

hearing, and requiring that the parties and the children submit to an evaluation by a
counselor.
             Additionally, Shaun voluntarily waived the request for protection from

abuse and the trial court dismissed the claim.


       Following the presentation of additional witness testimony and documentary

 evidence on September 29, 2020, the trial court issued a judgment, ordering the

 parties to continue joint custody but changing designation of the domiciliary parent

 to Shaun. The judgment awarded Erin physical custody of the children every other

                                                                         Erin appeals.
 weekend from Friday at 5: 00 p.m. through Sunday at 5: 00 p.m.'


 6 The judgment also ordered that during summer months, the parties share physical custody on a
 seven/ seven basis and set forth a holiday schedule.

                                               I]
                                          DISCUSSION


       Every child custody case must be viewed in light of its own peculiar set of

facts and circumstances. Elliott v. Elliott, 2010- 0755 ( La. App. lst Cir. 9/ 10/ 10),             49


So. 3d 407, 411, writ denied, 2010- 2260 (La. 10/ 27/ 10), 48 So.3d 1088. The primary

consideration in any determination of child custody is the best interest of the child.

See La. C. C. art. 131; Bonnecarrere v. Bonnecarrere, 2011- 0061 ( La. App. 1st Cir.
7/ 1/ 11), 69 So. 3d 1225, 1232.


       La. C. C. art. 134A' provides a non- exclusive list of factors that the trial court

shall consider, along with all other relevant factors for the determination of the best

interest of the child, and the determination as to the weight given each factor is left

to the discretion of the trial court. The illustrative nature of the listing of factors
contained in La. C. C. art. 134 gives the court freedom to consider additional factors;

and, in general, the court should consider the totality of the facts and circumstances



7best
  La.interest
      C.C. art.of134A  provides, that the court shall consider " all relevant factors in determining the
                  the child,"
                            which include:


         1) The potential for the child to be abused, as defined by Children' s Code Article
        603, which shall be the primary consideration.
        2) The love, affection, and other emotional ties between each party and the child.
        3) The capacity and disposition of each party to give the child love, affection, and
        spiritual guidance and to continue the education and rearing of the child.
        4) The capacity and disposition of each party to provide the child with food,
        clothing, medical care, and other material needs.
         5) The length of time the child has lived in a stable, adequate environment, and the
        desirability of maintaining continuity of that environment.
         6) The permanence, as a family unit, of the existing or proposed custodial home or
        homes.
         7) The moral fitness of each party, insofar as it affects the welfare of the child.
         8) The history of substance abuse, violence, or criminal activity of any party.
         9) The mental and physical health of each party. Evidence that an abused parent
        suffers from the effects of past abuse by the other parent shall not be grounds for
        denying that parent custody.
         10) The home, school, and community history of the child.
         11) The reasonable preference of the child, if the court deems the child to be of
        sufficient age to express a preference.

         12) The willingness and ability of each party to facilitate and encourage a close
        and continuing relationship between the child and the other party, except when
        objectively substantial evidence of specific abusive, reckless, or illegal conduct has
        caused one party to have reasonable concerns for the child's safety or well- being
        while in the care of the other party.
         13) The distance between the respective residences of the parties.
         14) The responsibility for the care and rearing of the child previously exercised by
        each party.

                                                    5
of the individual case. La. C. C.      art.   134,   1993 Revision Comment ( d). The


consideration of all relevant factors under La. C. C. art. 134 should be followed in

actions to change custody, as well as in those to fix custody initially. La. C. C. art.
134, 1993 Revision Comment ( d). The trial court is not bound to make a mechanical


evaluation of all of the statutory factors listed in La. C. C. art. 134, but should decide

each case on its own facts in light of those factors. Underwood v. Underwood, 2021-

0277 ( La. App. 1st Cir. 10/ 21/ 21), 332 So. 3d 128, 139- 40.

       If the parents agree who is to have custody, the court shall award custody in
accordance with their agreement unless the best interest of the child requires a

different award. La. C. C. art. 132. In the absence of agreement, or if the agreement

is not in the best interest of the child, the court shall award custody to the parents
jointly. La. C. C. art. 132.

       The burden of proof needed to change a custody plan ordered pursuant to a

considered decree is different from that required for modification of a non -

considered decree. Elliott, 49 So. 3d at 412. A " considered decree" is an award of

permanent custody in which the trial court receives evidence of parental fitness to

exercise care, custody, and control of the children. Elliott, 49 So.3d at 412. By
contrast,   a "   non -considered decree" or uncontested decree is one in which no


evidence is presented as to the fitness of the parents. See Elliott, 49 So.3d at 412.

       Once a considered decree of permanent custody has been rendered by a court,

the proponent of the modification bears the heavy burden of proving that a change

of circumstances has occurred, such that the continuation of the present custody

arrangement is so deleterious to the child as to justify a modification of the custody

decree, or of proving by clear and convincing evidence that the harm likely caused

by a change of environment is substantially outweighed by its advantages to the

 child. Bergeron v. Bergeron, 492 So. 2d 1193, 1200 ( La. 1986).




                                               I
         However, where the underlying custody decree is a non -considered decree or
consent judgment,      the heavy burden of proof rule enunciated in Bergeron is

inapplicable. Elliott, 49 So. 3d at 412- 13.
                                               Rather, a party seeking a modification of
a consent judgment must prove that: ( 1) there has been a change in circumstances


materially affecting the welfare of the child since the original ( or previous) custody

decree was entered; and ( 2) the proposed modification is in the best interest of the

child.   Elliott, 49 So. 3d at 413.

         Here,
                 it is undisputed that the underlying custody decree was a consent
judgment.     As such, in order to seek modification of that judgment, Shaun had to

prove a change in circumstances materially affecting the welfare of the children and
that the proposed modification is in the best interest of the children.


         Generally, the trial court' s determination of these issues is based heavily on
factual findings, and, as such, may not be set aside in the absence of manifest error

or unless clearly wrong.     Bonnecarrere v. Bonnecarrere, 2009- 1647 ( La. App. 1st
Cir. 4/ 14/ 10), 37 So. 3d 1038, 1044, writ denied, 2010- 1639 ( La. 8/ 11/ 10), 42 So. 3d


381. 37 So. 3d at 1044. But when a trial court fails to determine whether there has

been a change in circumstances materially affecting the welfare of the children, a

legal error occurs, warranting a de novo review of the evidence. See Cedotal, 2005-

1524 ( La. App. 1st Cir. 11/ 4/ 05), 927 So. 2d 433, 437; Bonnecarrere, 37 So. 3d at

1044.


         On appeal, Erin maintains that the trial court applied an incorrect burden of


proof that interdicted its factual findings. Erin points to a statement at the beginning

of trial wherein the trial judge indicated that its role today is " simply to find the best

interest of the children."    She also suggests that the lack of an express finding of a

change in circumstances materially affecting the welfare of the children either orally

 or in the written reasons for judgment similarly demonstrates that the trial court

 applied the wrong burden of proof.

                                               7
       Initially, we note that although Erin has correctly recalled the trial judge' s

expressed concern was for the children' s best interest and that he failed to make an

explicit finding that a change in circumstances materially affecting the welfare of

the children had occurred, a trial court' s judgment is presumptively correct and it is

the appellant' s duty to point out any error in the judgment appealed. See Frandria

v. Holden, 2020- 0410 ( La. App. 1st Cir. 12/ 30/ 20),         319 So. 3d 332, 338 n.4, writ not

considered, 2021- 00692 ( La. 9/ 27/ 21), 324 So. 3d 102. The record shows that at the


commencement of the hearing, the trial judge acknowledged the applicability of the

two prongs required to modify a custody decree, and expressly noted there were
 new allegation[ s]"     under consideration. The trial court provided no other insight

into its reasoning aside from the brief written reasons issued along with its judgment,
over a month after the conclusion of the review hearing. Therefore, nothing in this

record shows that the trial court used the wrong burden.'

       Since we review judgments, not the reasons for a judgment, see Beem v.

Beem, 2020- 0897 ( La. App. 1 st Cir. 4/ 20/ 21), 324 So. 3d 682, 686, and given the


presumption of correctness of a trial court' s determination, in the case presently

before us since the record fails to demonstrate that the trial court actually applied an
incorrect burden of proof, we apply the manifest error/ clearly wrong standard of

review to ascertain whether there is support for an implicit factual finding that a



8 This matter is distinguishable from the legal errors committed in Cedotal, 927 So.2d at 436- 37
and Bonnecarrere, 37 So. 3d at 1044. In Cedotal, during the hearing, the trial court stated that
movant bore the burden of proving a change in custody was in the child' s best interest. Irl Finding
the failure to first require movant to prove a change of circumstance materially affecting the child
constituted legal error, the Cedotal court noted the trial court' s approach had effectively precluded
both parents from the opportunity to provide a complete presentation of the evidence. Indeed,
given the lack of evidence of a change in circumstances materially affecting the child, the Cedotal
court could not make a de novo determination and had to remand the matter to the trial court. In
Bonntecarrere, the trial court stated it did not hear " anything to change [ its] feelings concerning
the award of custody and, therefore, will maintain the parties['] joint custody of the minor children
   with [ the mother] ... continuing to be designated as the primary domiciliary parent, subject to
visitation of [the father] ... [ and] will maintain the current visitation of [the father] with the minor
 children as stated in [ the prior consent judgment]." But it signed a judgment that modified the
physical custody schedule. The appellate court determined it was legal error for the trial court to
do so without first finding a material change in circumstances affecting the welfare of the children.
Id.

                                                    0
change of circumstances materially affecting the children occurred since the last

consent judgment.


       Further, the trial court is vested with broad discretion in deciding child
custody cases. Because of the trial court' s better opportunity to evaluate witnesses,

and taking into account the proper allocation of trial and appellate court functions,

great deference is accorded to the decision of the trial court. Thus, the trial court' s

determination regarding child custody should not be disturbed absent a clear abuse

of discretion. Martello v. Martello, 2006- 0594 (La. App. 1 st Cir. 3/ 23107),   960 So. 2d

186, 191- 92.


       The record shows, and Erin admitted, that she walked around in the nude

while the children were present in the house but claimed the children were either in

other rooms with the doors closed or were otherwise occupied. Once Shaun became

aware of this, he filed the rule seeking sole custody which prompted this matter.

Although Erin indicated that she only was nude in the boys' presence before bathing,
while walking from one area of the house to another, or when disciplining them as
she bathed but covering herself up in the process, the record contains evidence to

support a finding that Erin was nude in the boys' presence much more frequently
than she described, and that it was not merely on inadvertent occasions. Evidence
also
       supports a finding that Erin' s frequent nudity caused the boys to be
 uncomfortable"
                   to the point of asking her to put clothes on and adapting their

behavior by removing themselves to other areas of the house to avoid seeing her in

the nude. Erin' s nudity in front of the boys occurred for at least one year and perhaps

as long as seven years, and one of the reasons the boys preferred Shaun' s house was

because no one walked around nude there.


       Additionally, the record contains evidence supporting findings that: Erin' s

phone had a passcode that her children knew but there was no specific security

feature to keep the children from accessing the folder of explicit pictures; and the
boys saw photos of Erin in the nude, both by herself and with her former boyfriend,

as well as a sexually explicit video of Erin with her former boyfriend while they

were both naked. Evidence also showed that the older boy attempted to shield his
younger brother by encouraging hien not to look " too deep"               into Erin' s phone to


avoid seeing additional nude photos and videos of her. And it is undisputed that one

of the boys asked a female student at his school if she had ever taken a nude photo
of herself.


        In addition to Erin' s nudity in the boys' presence and the explicit photos and

videos on her phone, the record contains evidence that Erin had a former boyfriend

of about two years, who was a married man at the time of her relationship with him.'
Findings that the children knew that he " had a wife already" and disapproved of the


relationship because the former boyfriend was already married are supported by the
evidence. Erin' s married boyfriend was frequently at Erin' s house when the boys

were there, and Erin admitted that she took the children with her to see her boyfriend

at the home of the friend with whom the boyfriend was living during the time he was
not with her. By the time of the hearing, Erin and her former married boyfriend

apparently had ended their relationship.

         Lastly, the record contains the report of Betsy St.Pierre, Ph.D.,             LPC -S,   a




licensed professional counselor who was appointed by the trial court to perform a

custody evaluation of the children. After conducting interviews with the parents

 jointly and individually) as well as the father' s wife, the children, and a counselor

who had seen the children 32 times, Dr. St.Pierre recommended that the parties have


shared custody, with Shaun designated as the domiciliary parent. She also suggested

that Erin be awarded physical custody ofthe boys every other weekend and one night

during the school week.



9
    According to Erin, her boyfriend had filed a petition for divorce and was no longer living with
his wife.

                                                 10
       Mindful that the trial court already had an understanding of the dynamics of
the parties'
               relationship prior to the commencement of the hearing,                   once the


evidence of Erin' s nudity in the children' s presence and in photos and videos was

brought to light, it is apparent that from the trial           court' s perspective, this new



information was sufficient to constitute a change of circumstances that materially
affected the preadolescent children. The boys' discomfort when their mother was


nude in their presence, adjustment of their behavior to avoid Erin' s presence when

she was nude, and their affinity for Shaun' s house at which they were not exposed

to nudity are findings supported by the evidence that show the children were

materially affected by their mother' s conduct. A finding that one boy had solicited a

nude photo of a female classmate, which is supported by the evidence, demonstrates

that the sexually explicit photos and videos of Erin have already materially affected
him. In light of the boys'        impressionable ages,       a trier of fact could correctly

determine that their mother' s lifestyle created a vulnerability that was not in the

children' s best interest. And although the trial court disregarded the children' s stated

preference of spending time with each parent on a seven/ seven basis and did not

expressly analyze each of the La. C. C. art. 134 factors, we cannot conclude the trial


court abused it great discretion in heavily weighing the moral fitness of each party

insofar as it affected the welfare of the children so as to modify the parties' joint

custody in the manner it did. 10 See Underwood, 128 So. 3d at 140.




 t0 Because the trial court continued the joint custody of the children, only modifying the physical
 custody schedule and the designation of the domiciliary parent, a discussion of Erin' s assertion
 that the trial court applied an incorrect burden of proof in Shaun' s request for sole custody is
 unnecessary and, therefore, pretermitted.


                                                 11
                                           DECREE


       For these reasons, the trial court' s judgment is          affinned."    Appeal costs are


assessed against Erin Flannery Estay.

       AFFIRMED.




   To the extent a legal error interdicted the factfinding process, on de novo review, based on the
evidence undertaken in our application of the manifest error/ clearly wrong standard of review, we
find a change of circumstances materially affecting the children occurred and that a modification
of the parties' joint custody in the manner that the trial court adjusted it is in the best interest of
the children. Accordingly, the trial court' s judgment is alternatively affirmed on this basis, with
 Shaun designated as the domiciliary parent and the physical custody schedule adjusted so that the
children spent more time at their father' s house in accordance with the child custody evaluator' s
recommendation while declining to award week night visits with their mother as Dr. St. Pierre
recommended.


                                                  12
                                       STATE OF LOUISIANA


                                         COURT OF APPEAL


                                            FIRST CIRCUIT


                                       NUMBER 2021 CU 0329


                                     ERIN FLANNERY ESTAY


                                                 VERSUS


                                     SHAUN MICHAEL ESTAY



    GUIDRY, J., dissents and assigns reasons.
l

    GUIDRY, J.,      dissenting.

           I respectfully disagree with the majority opinion affinning the trial court' s
    judgment.
                  In the instant case, it is undisputed that the underlying custody decree
    was a consent judgment. As such, in order to seek modification of that judgment,


    Shaun had to prove a change in circumstances materially affecting the welfare of the
    children and that the proposed modification is in the best interest of the children.'


    However, with regard to the burden of proof, the trial court stated at the beginning
    of trial that "[ its]   role today is simply to find the best interest of the children."

    Additionally, the trial court failed to mention or articulate any finding of a change

    in circumstances materially affecting the welfare of the children either in court or in

    its written reasons for judgment.           A trial court' s failure to determine whether a


    change in circumstances materially affecting the welfare of the children has occurred

    constitutes legal error, and this court, if the record is otherwise complete, must render

    judgment on the record by applying the correct law and determining the essential




     Shaun filed his pleading seeking sole custody of the minor children, which requires a showing by
    clear and convincing evidence that sole custody is in the best interest of the children. La. C. C. art.
    132. However, because the trial court judgment continued the joint custody arrangement between
    the parties and only modified the physical custody schedule and domiciliary parent status, I would
    pretermit discussion of any argument raised by Erin that the trial court erred by applying an
    incorrect burden of proof to Shaun in seeking sole custody.
                                                       1
facts de novo.   Cedotal, 05- 1524 at pp. 7- 8, 927 So. 2d at 437; see also Bonnecarrere

09- 1647 at p. 7, 37 So. 3d at 1044.

      Erin testified at trial and did not dispute that she walked around her house

naked when the minor children, who at the time of trial were eleven and twelve- year


old males, were home. Erin acknowledged that she also walked around the house


naked when she had physical custody of the boys and her boyfriend was in the home.

Erin stated that she only did this before bathing and she was walking from one area

of the house to another. Erin further acknowledged that she would call the boys into

the bathroom while she was bathing to discipline them when they were fighting,

although she stated that she tried to cover up on such occasions. Erin stated that she

discontinued this behavior a few months prior to trial.


      In their interview with the court appointed custody evaluator, Ms. St. Pierre,

the children stated that Erin has been walking around the house naked for years, but

that she had stopped in the past few months. The children disputed that Erin only


does so while walking from one area of the house to another prior to bathing, stating

that she has also stopped and sat on the sofa in the living room while naked and
watched television.     The children also acknowledged that this behavior occurred


when Erin' s boyfriend was in the house. Both children stated that their mom walking
around naked makes them uncomfortable. However, while both children indicated



that this behavior made them uncomfortable, they both still like being at Erin' s house

and would like to continue the 7 and 7 arrangement as implemented in the trial

court' s interim order.   Furthermore, Ms. St. Pierre stated in her report that upon


observing the children with Erin, they were very comfortable with her and were

excited and cooperative in playing board games with her.       Ms. St. Pierre stated that


she did not notice any anxiety, and neither child had any observable deficits in social,

cognitive, or emotional development.




                                            2
      Accordingly, based upon a de novo review of the record and the evidence

presented in this case, while I do not condone this type of behavior by a mother

around her adolescent, finale children and find that it clearly demonstrates a lapse in

good judgment, I would find that under the facts of this case, where the mother has


made an effort to correct her behavior and there is a lack of evidence showing that

the behavior has materially affected the welfare of the children, Shaun has failed to

meet his initial burden in seeking modification of the custody award on this basis.

      Additionally, I find that Shaun has also failed to present evidence otherwise

establishing that there has been a change in circumstances that materially affects the

welfare of the children.   Shaun also alleged that the children had seen videos and

pictures of Erin naked on her cell phone. Erin acknowledged that she became aware

that the children had seen photos on her phone after Shaun had notified the police.

She stated that these photos and videos were located in a file marked " hidden," but

they were not password protected. Erin acknowledged that the children knew the

passcode to her phone and used her phone.        The minor children stated that they saw

one or two pictures and a video while looking on Erin' s phone.       However, in their


testimony before the court and in their interview with Ms. St. Pierre, the children

stated that after they saw these pictures they stopped looking around on her phone.

There was no testimony wherein the children, Ms. St. Pierre, or any other person

stated that seeing these pictures affected their welfare, affected their relationship

with Erin, or had any adverse effect on them.

      Shaun also alleged that Erin had relationships with married men, who stayed

in the home with the minor children, and that she has brought the children out of

town with these men. Erin acknowledged that she had been in a relationship for two

years with a married man, and that he stayed in the home, but she stated that the


relationship ended months prior to trial.       Erin stated that she had been very open

about her relationship with this lean, that she had brought him to the children' s

                                            3
football games where Shaun was also present, and that Shaun had never had a

problem with hien in the past. Erin also stated that she had brought the children with

her and the boyfriend on occasion to a friend' s house in Watson. However, Erin

stated that she never told the children that the boyfriend was married. The children


stated that the boyfriend was the only male that stayed in the house while they were
there.     Accordingly, other than speculation by Shaun that this relationship

endangered the children because of what might happen if the boyfriend' s wife found


out, there is no evidence in the record that this prior relationship, which has ended,

materially affects the welfare of the children.


         Shaun further alleged that Erin prevented the children from speaking with him

during her periods of physical custody. Through testimony at trial and evidence

admitted at trial, it was revealed that the children were not prohibited from speaking

with Shaun, although one child did state that the other child was told one time he

could not speak to Shaun. When confronted with phone records showing the call

history between himself and the children, Shaun stated that the problem was that he

was not allowed to speak freely with his children because Erin insisted that the

children be by her when they spoke with him. However, the record is devoid of any

evidence demonstrating that the welfare of the children was materially affected by

the fact that Erin was next to the children during their phone conversations with
Shaun.


         Finally, Shaun alleged that Erin leaves the children at home alone.   However,


the testimony of multiple witnesses, including neighbors, the maternal grandmother,

sitters, and the children indicate that on days when Erin had to go to work before the

children left for school, a neighbor/ sitter would come over to the house and get the

children up and make sure they got dressed for school. Shaun even acknowledged

that he used the same sitters on days he had custody of the children because it was

convenient.     Erin and the children stated that if she wasn' t at home when the oldest

                                            M
child arrived home from school, he would be at home alone until she got there.

However, Erin and the youngest child acknowledged that the youngest child was


never left at home alone, and she was home by the time he got off of the bus.

Additionally, the testimony of multiple witnesses indicates that Erin, a sitter, or the

maternal grandmother assisted the children when they were attending school

 virtually" while at home due to COVID.         Accordingly, from my review of the

record, while the evidence demonstrates that Erin may not always be at home, the

children are not routinely left alone but rather, are in the care of a neighbor, a sitter

or the maternal grandmother if Erin is not there.


      Therefore, after a thorough review of the record, I would find that Shaun has

failed to meet his burden of establishing a change in circumstances materially

affecting the welfare of the children so as to support a modification of custody.




                                            5
ERIN FLANNERY ESTAY                                      STATE OF LOUISIANA


                                                         COURT OF APPEAL
VERSUS
                                                         FIRST CIRCUIT

SHAUN MICHAEL ESTAY                                      2021 CU 0329




HOLDRIDGE, J., dissents.


       I concur in part and dissent in part. I concur in that portion of the opinion that

affirms the trial court' s judgment ordering the parties to continue joint custody and
changing the designated domiciliary parent to the father. However, I dissent from

that portion of the opinion that affirms the judgment insofar as it limits Ms. Estay' s
physical custody of the children to every other weekend. The trial court' s judgment

ordered the parties to share physical custody on an alternating weekly basis during
summer     months.     Based on the facts of this case, if such an arrangement is

appropriate, i. e.,   not harmful to the children and in the best interest of the children

for the summer months, it should likewise be appropriate for the remainder of the

year. Accordingly, I would remand this matter to the trial court, directing it to

comply with La. R.S. 9: 335( A)(2)( A) and ( b) in establishing the provisions of the

joint custody implementation plan that address the sharing of physical custody. La.
R.S. 9: 335( A)(2)( b) provides, " To the extent it is feasible and in the best interest of


the child, physical custody of the children should be shared equally." ( Emphasis
added.)